Citation Nr: 1431666	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1987 and November 1988 to November 1992, and died in April 1997.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

Evidence added to the record since an unappealed July 2005 rating decision shows that the immediate cause of the Veteran's death, cardiomyopathy, likely manifested to a compensable degree within one year of his separation from service.


CONCLUSION OF LAW

New and material evidence that was submitted after the July 2005 rating decision became final meets the criteria for reopening and granting the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309, 3.312, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
In a February 1999 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death due to cardiomyopathy and cardiac arrest on the ground that the evidence failed to show that the condition that caused his death was incurred during his service or within one year of discharge.  As the appellant did not disagree with this decision and no additional evidence was received within one year of the decision, it became final.  38 U.S.C.A. § 7105 (West 2002).  For the same reasons, the RO's July 2005 rating decision, in which it denied the appellant's claim on the basis that new and material evidence in support of the claim was not submitted after the February 1999 denial, also became final.

In a June 2014 Veterans Health Administration (VHA) opinion, a VA clinician opined that it is as likely as not that the Veteran was developing an asymptomatic dilated cardiomyopathy in November 1993.  The Board notes that for conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), which in this case is cardiomyopathy or "myocarditis," service connection may be granted if manifest to a compensable degree within one year of separation; and under 38 C.F.R. § 4.104, Diagnostic Code 7020, which outlines the criteria for rating cardiomyopathy, a compensable rating is warranted where there is evidence of cardiac hypertrophy or dilatation.  Thus, because the Veteran's death was caused by a disability that likely manifested to a compensable degree within one year of his discharge from active service, the Board finds that the claim must be reopened and granted.


ORDER

As new and material evidence showing that the Veteran's death was caused by a heart disability that manifested to a compensable degree within one year of the Veteran's separation from active service has been presented, the claim is reopened and service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


